DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2-12, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first latch suitable for outputting a first target address by latching an internal address according to a first target refresh command; a second latch suitable for outputting an active address by latching the internal address according to an active command; a second random sampling circuit suitable for generating sampling addresses by randomly sampling the active address; an output control circuit suitable for sequentially outputting the sampling addresses as a second target address according to a second target refresh command, while masking a current sampling address in response to a comparison signal; and an address select circuit suitable for outputting a final target address by selecting any of the first target address and the second target address according to the second target refresh command, and generating the comparison signal, when the first target address is the same as the second target address, by comparing the first target address with the second target address, and a combination of other limitations in the independent claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (Patent 9396786), hereinafter as Yoon, in view of Cho (PGPUB 20170263305), hereinafter as Cho.
Regarding claim 1, Yoon teaches a memory system, comprising: a memory controller suitable for: 
generating a first target address (Fig 3, TAR_ADD) by sampling an active address (Fig 3, STO_ADD) according to an active command (Fig 3, TAR_ACT), 
providing the active address together with the active command (Fig 3, STO_ADD and TAR_ACT), and 
providing a first target refresh command (Fig 3, REF_ACT) together with the first target address (Fig 3, TAR_ADD); and 
a memory device suitable for: 
generating a second target address (Fig 2 and Fig 3, CNT_ADD), 
performing a target refresh operation on at least one word line corresponding to the first target address according to the first target refresh command (Fig 5, 4th TIME REF on TAR_ADD), and 
performing the target refresh operation on at least one word line corresponding to the second target address according to a second target refresh command (Fig 5, 1st TIME REF).
but not expressly by sampling address,
Cho teaches to use a counter as sampling address (Fig 11, S230).
Since Cho and Yoon are both from the same field of semiconductor memory device1, the purpose disclosed by Cho would have been recognized in the pertinent art of Yoon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the sampling/counter circuit as in Cho into the device of Yoon for the purpose of managing regular refresh operation. 
Regarding claim 18, Yoon teaches an operation method of a memory system, comprising: 
generating, at a memory controller, a first target address according to an active command(Fig 3, TAR_ADD, by TAR_ACT); 
providing, at the memory controller, the active address together with the active command (Fig 3, STO_ADD and TAR_ACT); 
providing, at the memory controller, a first target refresh command (Fig 3, REF_ACT) together with the first target address (Fig 3, TAR_ADD); 
performing, at a memory device, a target refresh operation on at least one word line corresponding to the first target address according to the first target refresh command (Fig 5, 4th TIME REF on TAR_ADD); 
generating, at the memory device, a second target address (CNT_ADD); and 
performing, at the memory device, the target refresh operation on at least one word line corresponding to the second target address according to a second target refresh command (Fig 5, 1st Time REF).
but not expressly by sampling address,
Cho teaches to use a counter as sampling address (Fig 11, S230).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 22, Yoon teaches generating, at the memory controller, the first target refresh command after generating a set number of normal refresh commands at regular intervals whenever a number of inputs of the active command reaches a certain number (col 8, line 11-19 and Fig 5); and 
generating, at the memory device, the second target refresh command whenever a number of inputs of the normal refresh command reaches a set number (col 8, line 11-19).

Regarding claim 23, Yoon teaches an operating method of a memory device, the operating method comprising: 
performing a first target refresh operation on a word line corresponding to a first target address in response to a first target refresh command (Fig 5, TAR_ADD refresh), the first target address and the first target command being received from a memory controller (Fig 10, CMDs from 1020); 
generating a second target address (Fig 5, CNT_ADD) in response to an active command; 
determining whether a number of inputs of a normal refresh command reaches a threshold (col 8, line 11-19); and 
performing a second target refresh operation on a word line corresponding to the second target address in response to the determination that the number of inputs of the normal refresh command reached the threshold (col 8, line 11-19 and Fig 5).
but not expressly by sampling address,
Cho teaches to use a counter as sampling address (Fig 11, S230).
The reason for combining the references used in rejection of claim 1 applies.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/              Primary Examiner, Art Unit 2827